EXHIBIT 10.1

BOJANGLES’, INC.

RETENTION BONUS PLAN

1. Purpose. This purpose of the Bojangles’, Inc. Retention Bonus Plan (the
“Retention Plan”) is to reward certain key employees of Bojangles’, Inc. (the
“Company”) for their contributions to the Company and to provide them with an
additional incentive to remain with the Company as it works to negotiate and
complete a potential corporate transaction.

2. Definitions.

2.1 “Award” means, for any Participant, the retention bonus amount granted to
the Participant by the Committee pursuant to a Retention Award Agreement.

2.2 “Board” means the Board of Directors of the Company.

2.3 “Cause” means (i) a Participant’s refusal to comply with any lawful
directive or policy of the Company, which refusal is not cured by the
Participant within ten (10) days of such written notice from the Company;
(ii) the Company’s determination that the Participant has committed any act of
dishonesty, embezzlement, unauthorized use or disclosure of confidential
information or other intellectual property or trade secrets, common law fraud or
other fraud against the Company or any Subsidiary; (iii) a material breach by
the Participant of any written agreement with or any fiduciary duty owed to the
Company or any Subsidiary; (iv) a Participant’s conviction (or the entry of a
plea of nolo contendere or equivalent plea) in a court of competent jurisdiction
of a felony or any misdemeanor involving material dishonesty or moral turpitude;
or (v) a Participant’s habitual or repeated misuse of, or habitual or repeated
performance of Participant’s duties under influence of alcohol, illegally
obtained prescription controlled substances or non-prescription controlled
substances. Notwithstanding the foregoing, if a Participant and the Company (or
any of its Subsidiaries) have entered into an employment agreement or other
similar agreement that specifically defines “cause,” then, with respect to such
Participant, “Cause” shall have the meaning defined in that agreement.

2.4 “Change in Control” means the occurrence of any of the following events:
(i) any Person is or becomes a “beneficial owner” (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of securities of the Company
representing fifty (50%) percent or more of the total power to vote for the
election of directors of the Company; (ii) the merger or consolidation of the
Company with another corporation where the stockholders of the Company,
immediately prior to the merger or consolidation, will not beneficially own,
immediately after the merger or consolidation, shares entitling such
stockholders to fifty (50%) percent or more of all votes to which all
stockholders of the surviving corporation would be entitled in the election of
directors (without consideration of the rights of any class of stock to elect
directors by a separate class vote) or (iii) acceptance by the shareholders of
the Company of shares in a share exchange if the shareholders of the Company
immediately before such share exchange do not or will not own directly or
indirectly immediately following such share exchange more than fifty (50%)
percent of the combined voting power of the outstanding voting securities of the
entity resulting from or surviving such share exchange in substantially the same
proportion as their ownership of the voting securities outstanding immediately
before such share exchange.



--------------------------------------------------------------------------------

2.5 “Change in Control Agreement” means a definitive agreement pursuant to which
a Change in Control transaction shall be consummated.

2.6 “Closing Date” means the date of the consummation of a Change in Control
pursuant to a Change in Control Agreement.

2.7 “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and the regulations thereunder.

2.8 “Committee” means the Compensation Committee of the Board.

2.9 “Disability” has the same meaning as set forth in Section 22(e)(3) of the
Code.

2.10 “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, and the regulations thereunder.

2.11 “Good Reason” means a Participant’s termination of employment with the
Company as a result of any of the following events: (i) the Company materially
reducing the Participant’s base compensation; (ii) the Company materially
reducing the Participant’s authority, duties, responsibilities or, with respect
to any individual that is subject to Section 16 of the Exchange Act or a Senior
Vice-President on the date such individual executes a Retention Award Agreement,
the Participant’s upward reporting relationship so that the Participant no
longer reports solely and directly to the Chief Executive Officer of the
Company; or (iii) the Company’s moving the Participant’s primary office to a
location more than forty (40) miles away from the Participant’s then current
primary office. The Participant must provide the Company written notice of Good
Reason within ninety (90) days after the condition(s) justifying such
termination of employment arise(s). Upon receiving such notice, the Company
shall have thirty (30) days to cure the condition(s) justifying the
Participant’s termination of employment for Good Reason, if curable. If such
condition(s) are not cured within such period, the termination of employment for
Good Reason shall be effective on the 31st day following receipt of the notice.

2.12 “Participant” means an employee who is selected to participate in this
Retention Plan.

2.13 “Person” means an individual, partnership, corporation, limited liability
company, trust, joint venture, unincorporated association or other entity or
association.

2.14 “Retention Award Agreement” means the written agreement required by the
Company as a condition of participation in this Retention Plan.

 

2



--------------------------------------------------------------------------------

2.15 “Subsidiary” means, in respect of the Company, a subsidiary company as
defined in Sections 424(f) and (g) of the Code.

3. Eligibility. The Committee has the sole discretion to determine who shall be
eligible to participate in the Retention Plan. Participation in the Retention
Plan shall be evidenced by an executed Retention Award Agreement between the
Company and the Participant setting forth the amount of the Award, vesting
conditions and such other terms and conditions as determined by the Committee in
its discretion. The terms of Awards may vary among Participants, and the
Retention Plan does not impose upon the Committee any requirement to make Awards
subject to uniform terms. Accordingly, the terms of individual Retention Award
Agreements may vary.

4. Administration.

4.1 In General. The Committee has the exclusive right to interpret and
administer this Retention Plan, and its determinations shall be final, binding
and conclusive on all parties who have an interest therein.

4.2 Powers of the Committee. Subject to the provisions of this Retention Plan
and applicable law, the Committee shall have the authority, in its discretion:

4.2.1 to select Participants to whom Awards may from time to time be granted
hereunder;

4.2.2 to determine the amount to be paid pursuant to Awards granted hereunder;

4.2.3 to approve forms of Retention Award Agreements for use under the Retention
Plan;

4.2.4 to determine the terms and conditions of any Award granted hereunder;

4.2.5 to prescribe, amend and rescind rules and regulations relating to the
Retention Plan; and

4.2.6 to construe and interpret the terms of the Retention Plan and any
Retention Award Agreements.

5. Vesting and Payment.

5.1 Vesting Conditions. Awards shall be subject to vesting, payment and
forfeiture on the terms set forth below, and shall be evidenced by a Retention
Award Agreement. Unless otherwise determined by the Committee, as to each
Participant, fifty (50%) percent of the Award shall vest and become payable at
the Closing Date and fifty (50%) percent of the Award shall vest and become
payable on the six-month anniversary of the Closing Date. Subject to Section 5.2
below, a Participant shall vest in each portion of his or her Award only if the
Participant has remained continuously employed with the Company through and
including the applicable vesting date, and upon a Participant’s termination of
employment, any unvested portion of the Award shall be forfeited.

 

3



--------------------------------------------------------------------------------

5.2 Termination Without Cause; Termination with Good Reason; Death; Disability.
Notwithstanding the foregoing, if on or prior to the six-month anniversary of
the Closing Date, a Participant’s employment is terminated: (i) by the Company
other than for Cause, (ii) by the Participant with Good Reason or (iii) due to
the Participant’s death or Disability, then the Participant’s unvested portion
of the Award shall immediately become vested and shall be payable.

5.3 Payment. Each portion of the Award shall be paid to the Participant in a
lump sum on the first payroll period following the applicable vesting date. In
no event shall any payment be made after March 15 of the year following the
calendar year of the applicable vesting date.

6. Code Section 280G. In the event that any payment received or to be received
by any Participant pursuant to the Retention Plan or any other plan or
arrangement with the Company (each, a “Payment”) would constitute an “excess
parachute payment” within the meaning of Section 280G(b)(1) of the Code, or
would otherwise be subject to the excise tax imposed under Section 4999 of the
Code, or any similar federal or state law (an “Excise Tax”), as determined by an
independent certified public accounting firm selected by the Company, the amount
of the Participant’s Award shall be limited to the largest amount payable, if
any, that would not result in the imposition of any Excise Tax to the
Participant, but only if, notwithstanding such limitation, the total Payments,
net of all taxes imposed on the Participant with respect thereto, would be
greater if no Excise Tax were imposed.

7. Miscellaneous.

7.1 Governing Law. The interpretation, construction and performance of this
Retention Plan shall be governed by, construed and enforced in accordance with
the laws of the State of Delaware. The invalidity or unenforceability of any
provision of this Retention Plan shall not affect the validity or enforceability
of any other provision of this Retention Plan, which shall remain in full force
and effect.

7.2 Waiver. No failure or delay on the part of the Company in the exercise of
any power, right or privilege hereunder shall operate as a waiver, nor shall any
single or partial exercise of any such power, right or privilege operate as a
waiver. The waiver by the Company of any breach or requirement of any provision
of the Retention Plan shall not operate as a waiver of any subsequent breach or
requirement.

7.3 Successors and Assigns. The Company shall assign this Retention Plan to any
successor to the Company and shall cause such successor to expressly assume and
agree to perform the Company’s obligations hereunder.

7.4 No Implied Employment Contract. This Retention Plan shall not be deemed to
give any person (whether or not a Participant) any right to be retained in the
employ of the Company and its Subsidiaries, nor any right to interfere with the
right of the Company and its Subsidiaries to discharge any employee (whether or
not a Participant) at any time and for any reason, which right is hereby
reserved.

 

4



--------------------------------------------------------------------------------

7.5 Benefits Not Assignable. Except as otherwise provided herein or by law, no
right or interest of any Participant under this Retention Plan shall be
assignable or transferable, in whole or in part, either directly or by operation
of law or otherwise, including without limitation by execution, levy,
garnishment, attachment, pledge or in any manner; no attempted assignment or
transfer thereof shall be effective; and no right or interest of any Participant
under this Retention Plan shall be liable for, or subject to, any obligation or
liability of such Participant. When a payment is due under this Retention Plan
to a Participant who is unable to care for his affairs, payment may be made
directly to his legal guardian or personal representative.

7.6 Withholding. All Award payments are subject to applicable tax deductions and
withholdings and other authorized deductions.

7.7 No Funding of Plan. This Retention Plan shall at all times be entirely
unfunded, and no provision shall at any time be made with respect to segregating
assets of the Company for payment of any Awards hereunder. No Participant or
other Person shall have any interest in any particular assets of the Company by
reason of the right to receive a benefit under this Retention Plan and any such
Participant or other Person shall have only the rights of a general unsecured
creditor of the Company with respect to any rights under this Retention Plan.

7.8 Severability. If any provision of this Retention Plan shall be held invalid
or unenforceable, such invalidity or unenforceability shall not affect any other
provisions hereof, and this Retention Plan shall be construed and enforced as if
such provision had not been included.

7.9 Amendment and Modifications. The Company reserves the right to terminate,
amend, modify or replace this Retention Plan at any time prior to the
consummation of a Change in Control. Notwithstanding the foregoing, the Company
may not terminate, amend, modify or replace this Retention Plan or any Award
hereunder to the extent that such action would reduce the amount that a
Participant is or may become entitled to receive under any individual Retention
Award Agreement without the Participant’s prior written consent.

7.10 Compliance with Section 409A. Notwithstanding anything to the contrary
contained in this Retention Plan, the payments and benefits provided under this
Retention Plan are intended to comply with Section 409A of the Code, and the
provisions of this Retention Plan shall be interpreted such that the payments
and benefits provided are either not subject to Section 409A or are in
compliance with Section 409A. It is also intended that the terms “termination”
and “termination of employment” as used herein shall constitute a “separation
from service” within the meaning of Section 409A. Anything in this Retention
Plan to the contrary notwithstanding, each payment of an Award made to a
Participant shall be treated as a separate and distinct payment from all other
such payments for purposes of Section 409A. Anything in this Retention Plan to
the contrary notwithstanding, if a Participant is a “specified employee” (within
the meaning of Treasury Regulation Section 1.409A-1(i)) on the date of the
Participant’s termination of employment, then any payment or benefit which would
be considered “nonqualified deferred compensation” within the meaning of
Section 409A that the

 

5



--------------------------------------------------------------------------------

Participant is entitled to receive upon the Participant’s termination of
employment and which otherwise would be payable during the six-month period
immediately following the Participant’s termination of employment will instead
be paid or made available on the first day of the seventh month following the
Participant’s termination of employment (or, if earlier, the date of the
Participant’s death). The Committee may modify the payments and benefits under
this Retention Plan at any time solely as necessary to avoid adverse tax
consequences under Section 409A; provided, however, that this Section 7.10 shall
not create any obligation on the part of the Committee to make such
modifications or take any other action.

 

6